Case 1:20-cv-01994-GBD Document 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ey x
LUIS E. BONANO,
Plaintiff,
~against-
ORDER
RAAB & LEVIT, INC. and JOHN DOE, intended
name of the unidentified truck driver, : 20 Civ. 1994 (GBD)
Defendants.

| x

GEORGE B. DANIELS, District Judge:

The initial conference scheduled to occur on April 6, 2021 is hereby adjourned to April 27,

2021 at 9:45 a.m.

Dated: April 1, 2021
New York, New York
SO ORDERED.

fs Ld f) 6b. Dove

. DANIELS
Ses STATES DISTRICT JUDGE

 

 

 

 
